Case: 1:18-cv-07686 Document #: 384 Filed: 02/24/20 Page 1 of 2 PagelD #:4184

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

IN RE: Lion Air Flight JT 610 Crash MDL Case No. 18-cv-07686

ANICE KASIM, Legal Representative of the This d lates t
Estate of Eko Sutanto; Z.A.S., a minor by and | (, 1s No nto. re 508)
through her Guardian ad Litem, Anice Kasim; | “@S¢ N® *+!7-¢V-

T. A.S., a minor by and through her Guardian .
ad Litem, Anice Kasim; 8.C.S., a minor by Honorable Thomas M. Durkin

and through her Guardian ad Litem, Anice
Kasim,
Plaintiffs,

Vv.

The Boeing Company,
Defendant.

 

 

ORDER GRANTING JOINT MOTION
FOR DISMISSAL OF PLAINTIFFS’ CLAIMS
WITH PREJUDICE AND APPROVAL OF MINOR SETTLEMENTS
The Court having reviewed the parties’ joint motion and declaration of counsel, due
notice having been given and the Court being advised in the premises, the Court finds that:
1. Ari Scharg of Edelson PC is an attorney who is competent to represent the interest
of the minor plaintiffs, Z.A.S., T.A.S., and S.C.S.

2. The settlement reached by the parties in this case is fair and reasonable, and in the
best interest of all parties including the minor plaintiffs, Z.A.S., T.A.S., and S.C.S.

THEREFORE, IT IS HEREBY ORDERED:
1. All claims filed on behalf of Plaintiff Anice Kasim, as Legal Representative of the
Estate of Eko Sutanto, individually, and as Guardian of the minor plaintiffs, Z.A.S.,

T.A.S., and 8.C.S., in MDL Case No. 1:18-cv-07686 (originally filed under Case No.

19-cv-2982), are dismissed in their entirety with prejudice and without costs;
Case: 1:18-cv-07686 Document #: 384 Filed: 02/24/20 Page 2 of 2 PagelD #:4185

The claims of other plaintiffs in other actions consolidated into Case No. 1:18-cv-
07686 are unaffected by this order;

The settlement on behalf of the minor plaintiffs in this case, Z.A.S., T.A.S., and
S.C.S., together with the attorneys’ fees charged to the minor plaintiffs are
approved;

The minor plaintiffs’ claims are hereby dismissed in their entirety with prejudice
and without costs;

The settlement funds shall be distributed to Plaintiff Anice Kasim, individually and
as legal guardian of the minor plaintiffs, in accordance with the process identified in
Plaintiff's counsel’s sealed affidavit; and

The court retains jurisdiction to effectuate settlement.

ENTERED: ea ot \a020

ma

Hon. Thomas M. Durkin
US. District Court Judge

 
